Angel Oak Funds Trust One Buckhead Plaza | 3060 Peachtree Road NW, Suite 500 | Atlanta, Georgia 30305 October 27, 2014 VIA EDGAR TRANSMISSION Mr. Mark Cowan Senior Counsel U.S. Securities and Exchange Commission Division of Investment Management treet NE Washington, DC 20549 RE: Angel Oak Funds Trust (the “Trust”) File Nos. 333-197427 and 811-22980 Request for Acceleration of the Effective Date of Pre-Effective Amendment No. 1 (the “Amendment”) to the Trust’s Registration Statement on Form N-1A as Filed on October 27, 2014 Dear Mr. Cowan: Pursuant to Rule 461 under the Securities Act of 1933, as amended, we hereby request that the effective date of the above-captioned Amendment be accelerated so that the same will become effective on Wednesday, October29, 2014, or as soon thereafter as practicable. In connection with this request, Quasar Distributors, LLC, the underwriter for the Trust, has also signed this letter requesting acceleration. If you have any questions regarding the above responses, please do not hesitate to contact me at (414)765-5586 or michael.barolsky@usbank.com. Sincerely, Angel Oak Funds TrustQuasar Distributors, LLC /s/ Michael D. Barolsky/s/ James R. Schoenike Michael D. Barolsky, Esq. James R. Schoenike President President
